A. J. WALKED, C. J.
The argument of the counsel for the petitioner most satisfactorily shows that a suit in chancery is not embraced in the first section of the “act to regulate judicial proceedings,” approved February 20th, 1866. The regulations of that section, as to appearance, pleading, and trial terms, are not susceptible of application in the chancery court. In that forum, there must be plea, answer, or demurier, within thirty days, or a decree pro confesso may be taken; and the time of hearing causes in chancery can not be governed by the terms of court, but must depend upon the question whether the cause is at issue.
Let the mandamus issue as prayed.